NO. 07-08-0375-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               NOVEMBER 19, 2008
                         ______________________________

                              KATIE ARSENIA CLUBINE,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

                   NO. 57,281-C; HON. ANA ESTEVEZ, PRESIDING
                        _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant appeals from her conviction for possession of a controlled substance.

The clerk’s record was filed on November 7, 2008, but the reporter’s record has not been

filed. An extension motion was filed by the court reporter on November 14, 2008,

representing that appellant has not submitted a written designation for the record.

      Accordingly, we abate this appeal and remand the cause to the 251st District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record due to her
       indigency.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental records and reporter’s records transcribing the hearing with the clerk of this

court on or before December 19, 2008. Should further time be needed by the trial court

to perform these tasks, then same must be requested before December 19, 2008.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2